Citation Nr: 1751105	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure and as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for stroke, including as due to herbicide exposure and as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension and a stroke.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A copy of the transcript is of record.

This case was last before the Board in June 2016, where it remanded the claim for further development.  The RO continued the denial of the Veteran's claim, as reflected in the April 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the most probative evidence establishes that the Veteran's stroke was caused by or the result of his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for stroke have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 304, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Stroke

The Veteran seeks service connection for stroke, including as due to herbicide exposure and as secondary to diabetes mellitus type II.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the Veteran's stroke was caused by or the result of his service-connected diabetes mellitus type II and, therefore, the appeal will be granted.

As noted above, the first element of secondary service connection requires medical evidence of a current disability.  In September 2016, a VA examiner indicated that the Veteran reported a history of stroke approximately 10 years ago.  Moreover, the VA examiner identified several residuals of stroke, including difficulty with short term memory, difficulty with gait imbalance, erectile dysfunction, and diagnostic testing revealed chronic left posterior cerebral artery (PCA) infarct (stroke).  As a result, the Veteran has satisfied the first element of secondary service connection.

As previously mentioned, the second element of secondary service connection requires evidence of a service-connected disability.  In this case, a January 2017 rating decision reflects that the Veteran is in receipt of service connection for coronary artery disease (CAD), diabetes mellitus type II, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction.  Therefore, the Veteran has satisfied the second element of secondary service connection.

As stated above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.

The Veteran was afforded a VA compensation examination in October 2016.  The VA examiner indicated that it is at least as likely as not that the Veteran's stroke is related to his diabetes.  The examiner noted that the Veteran has a longstanding history of diabetes mellitus, which is a known risk factor for stroke.  The examiner further stated that the etiology of the Veteran's stroke is mostly likely multifactorial related to multiple risk factors "and it would be difficult to attribute a specific percentage of blame specifically to diabetes without resorting to mere speculation."

The Board notes that the October 2016 VA examination is highly probative, because this opinion was based on examination of the Veteran and a thorough review of the claims file.  Moreover, the opinion provided the required explanatory rationale for the ultimate conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Further, the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the relevant medical history of the Veteran's stroke, including the lay evidence of record, performed an examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the foregoing evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence of record supports a finding that the Veteran's stroke was caused by or the result of his service-connected diabetes mellitus type II.  While the October 2016 VA examiner indicated that "it would be difficult to attribute a specific percentage of blame specifically to diabetes without resorting to mere speculation," the examiner ultimately reached the conclusion that it is at least as likely as not that the Veteran's stroke is etiologically related to his service-connected diabetes mellitus.

Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence establishes that the Veteran's stroke, and current residuals, was caused by his service-connected diabetes mellitus type II and, accordingly, his service connection claim for stroke is granted.


ORDER

Entitlement to service connection for stroke is granted.


REMAND

In October 2016, the Veteran was provided with a VA examination to address the nature and etiology of his current hypertension.  The VA examiner indicated that the Veteran was diagnosed with hypertension and noted that he requires continuous medication to treat the disability.  The examiner opined that it is less likely as not that the hypertension is related to service, to specifically include herbicide exposure.  The examiner explained that the post-service medical records document a diagnosis of hypertension since 1999, which is several years after separation from service.  Additionally, the examiner indicated that the medical literature does not show a direct etiological link between Agent Orange exposure and hypertension.

Moreover, the examiner further opined that it is less likely as not that the Veteran's service-connected diabetes mellitus caused or chronically aggravated his hypertension, because the medical records do not show a permanent aggravation of the Veteran's hypertension.  Similarly, the examiner also indicated that it is less likely as not that the Veteran's service-connected heart disease caused or chronically aggravated his hypertension due to the records again not showing any evidence of permanent aggravation of his hypertension.

The Board finds that the October 2016 VA medical opinion is inadequate, because the VA examiner reviewed the Veteran's claim under the incorrect "permanent worsening" standard for aggravation.  The Board notes that additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See 38 C.F.R. § 3.310(b) (stating that aggravation of a nonservice-connected disability may be found with any increase in severity); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (finding that when secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  Thus, while the "permanent worsening" standard of aggravation may be appropriate to preexisting injury or disease claims under 38 C.F.R. § 3.306(a), any increase in severity of a nonservice-connected disability will support service connection under 38 C.F.R. § 3.310(b).

The Board recognizes that when VA undertakes to obtain a VA examination, it must ensure that the examination and medical opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, for these reasons, the October 2016 VA medical opinion is of diminished probative value.

Based on the foregoing evidence of record, the Board finds that a new VA examination and opinion is needed to address whether the Veteran's hypertension is etiologically related to his service, to include as due to his exposure to herbicides and whether it was caused or aggravated his any of his service-connected disabilities, including his now service-connected stroke.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following: 

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset during service or is it otherwise related to service?

(b)  Is it at least as likely as not that the Veteran's hypertension had its onset during the year immediately following his separation from service in December 1967?

(c)  Is it at least as likely as not that the Veteran's hypertension was either caused, or aggravated, by his service-connected coronary artery disease, diabetes mellitus type II, and/or stroke.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected coronary artery disease, diabetes mellitus, and/or stroke has aggravated his hypertension, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

(d)  Is it at least as likely as not that the Veteran's hypertension, was either caused, or aggravated, by exposure to herbicides during his Vietnam service?

The Board notes that the absence of hypertension from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion-i.e., if it is the examiner's opinion that the Veteran's hypertension is not associated with his exposure to an herbicide agent in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's hypertension and his exposure to herbicides than to indicate that hypertension is not on the list of presumptive diseases.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


